
      
        FEDERAL COMMUNICATIONS COMMISSION 
        47 CFR Part 74 
        [MB Docket No. 07-172; FCC 07-144] 
        Use of FM Translators by AM Stations as a Fill-in Service 
        
          AGENCY:
          Federal Communications Commission. 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          This document proposes rule changes that would allow AM stations to use FM translator stations to rebroadcast the AM signal locally (i.e., the service area of the FM translator station would not extend beyond a 25-mile radius from the AM transmitter site, or the daytime coverage area of the AM station, whichever is smaller) to improve the viability of the AM broadcast service and preserve localism in the service. Comments are sought on the proposal and related eligibility rules, program origination questions, technical issues and timing issues. 
        
        
          DATES:
          Comments for this proceeding are due on or before January 7, 2008. Reply comments are due on or before February 4, 2008. 

          Written comments on the Paperwork Reduction Act proposed information collection requirements must be submitted by the public, Office of Management and Budget (OMB), and other interested parties on or before January 7, 2008. 
        
        
          ADDRESSES:
          You may submit comments, identified by MB Docket No. 07-172; FCC 07-144, by any of the following methods: 
          • Federal eRulemaking Portal:
            http://www.regulations.gov. Follow the instructions for submitting comments. 
          • Federal Communications Commission's Web Site:
            http://www.fcc.gov/cgb/ecfs/. Follow the instructions for submitting comments. 
          • Mail: 445 12th Street, SW., Washington, DC 20554, with a copy to the Commission's duplicating contractor, Best Copy and Printing, Inc., Portals II, 445 12th Street, SW., Room CY-B402, Washington, DC 20554. 
          • People With Disabilities: Contact the FCC to request reasonable accommodations (accessible format documents, sign language interpreters, CART, etc.) by e-mail: FCC504@fcc.gov or phone: 202-418-0530 or TTY: 202-418-0432. 

          For detailed instructions for submitting comments and additional information on the rulemaking process, see the SUPPLEMENTARY INFORMATION section of this document. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Legal information: Tom Hutton, 202-418-2700; technical information: James Bradshaw, 202-418-2700. 
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a summary of the Federal Communications Commission's Notice of Proposed Rulemaking in MB Docket No. 07-172, FCC 07-144, adopted August 7, 2007, and released August 15, 2007. The full text of this document is available for public inspection and copying during regular business hours in the FCC Reference Center, Federal Communications Commission, 445 12th Street, SW., CY-A257, Washington, DC 20554. These documents will also be available via ECFS (http://www.fcc.gov/cgb/ecfs). The complete text may be purchased from the Commission's copy contractor, 445 12th Street, SW., Room CY-B402, Washington, DC 20554. To request this document in accessible formats (computer diskettes, large print, audio recording and Braille), send an e-mail to fcc504@fcc.gov or call the FCC's Consumer and Governmental Affairs Bureau at (202) 418-0530 (voice) (202) 418-0432 (TTY). 
        Summary of the Notice of Proposed Rulemaking 
        The Notice of Proposed Rulemaking proposes to amend the Commission's Rules to allow AM broadcast stations to license and operate FM translator stations. The rule changes would allow AM stations to operate FM translators to retransmit their AM service as a fill-in service, as long as no portion of the 60 dBu contour of the FM translator extends beyond the lesser of (a) the 2 mV/m daytime contour of the AM station, or (b) the 25-mile radius of the AM transmitter site. 
        The Notice of Proposed Rulemaking seeks comment on several rule changes necessary to expand the permissible service of FM translator stations to allow their use as a fill-in service for AM radio stations, including eligibility and ownership issues and appropriate technical limitations. Also, the Notice of Proposed Rulemaking proposes to modify the rules to allow daytime-only AM licensees, during the hours their AM stations are not able to operate, to originate programming on fill-in FM translators. 
        Notice of Proposed Rulemaking 
        Initial Paperwork Reduction Act of 1995 Analysis 
        This document contains proposed information collection requirements. The Commission, as part of its continuing effort to reduce paperwork burdens, invites the general public and the Office of Management and Budget (OMB), and other interested parties to comment on the information collection requirements contained in this document, as required by the Paperwork Reduction Act of 1995, Public Law 104-13. Public and agency comments are due January 7, 2008. Comments should address: (a) Whether the proposed collection of information is necessary for the proper performance of the functions of the Commission, including whether the information shall have practical utility; (b) the accuracy of the Commission's burden estimates; (c) ways to enhance the quality, utility, and clarity of the information collected; and (d) ways to minimize the burden of the collection of information on the respondents, including the use of automated collection techniques or other forms of information technology. In addition, pursuant to the Small Business Paperwork Relief Act of 2002, Public Law 107-198, 44 U.S.C. 3506(c)(4), we seek specific comment on how we might “further reduce the information collection burden for small burden for small business concerns with fewer than 25 employees.” 
        The proposed information collection requirements that the Commission seeks public comment on are as follows: 
        
          OMB Control Number: 3060-0075. 
        
          Title: Application for Transfer of Control of a Corporate Licensee or Permittee or Assignment of License or Permit for an FM or TV Translator Station or a Low Power Television Station. 
        
          Form Number: FCC Form 345. 
        
          Type of Review: Revision of a currently approved collection. 
        
          Respondents: Business or other for profit entities. 
        
          Number of Respondents: 1,000. 
        
          Estimated Time per Response: 0.084-1 hour. 
        
          Frequency of Response: Recordkeeping requirement; on occasion reporting requirement; third party disclosure requirement. 
        
          Total Annual Burden: 1,542 hours. 
        
          Total Annual Costs: $1,548,625. 
        
          Nature of Response: Required to obtain or retain benefits. 
        
          Nature and Extent of Confidentiality: There is no need for confidentiality with this information collection. 
        
          Privacy Act Impact Assessment: No impact(s). 
        
          Needs and Uses: On August 15, 2007, the Commission adopted a Notice of Proposed Rulemaking (NPRM), Amendment of Service and Eligibility Rules for FM Broadcast Translator Stations, MB Docket No. 07-172, FCC 07-144. The NPRM proposes rules that will permit AM radio stations to use FM translator stations under certain circumstances. Therefore, AM radio stations will use FCC Form 345 when applying for authority for assignment of license or for consent to transfer of control of such FM translator stations. The Commission proposes to revise the FCC Form 345 to reflect the revised changes in the rules applicable to FM translator stations. Filing of the FCC Form 345 is required when applying for authority for assignment of license or permit, or for consent to transfer of control of corporate licensee or permittee for an FM or TV translator station, or low power TV station. 
        
          OMB Control Number: 3060-0110. 
        
          Title: Application for Renewal of Broadcast Station License. 
        
          Form Number: FCC Form 303-S. 
        
          Type of Review: Revision of a currently approved collection. 
        
          Respondents: Business or other for profit entities; Not for profit institutions. 
        
          Number of Respondents: 3,884. 
        
          Estimated Time per Response: 0.67—11.5 hours. 
        
          Frequency of Response: Every eight year reporting requirement; Third party disclosure requirement. 
        
          Total Annual Burden: 6,446 hours. 
        
          Total Annual Costs: $1,943,778. 
        
          Nature of Response: Required to obtain or retain benefits. 
        
          Nature and Extent of Confidentiality: There is no need for confidentiality with this information collection. 
        
        
          Privacy Act Impact Assessment: No impact(s). 
        
          Needs and Uses: On August 15, 2007, the Commission adopted a Notice of Proposed Rulemaking (NPRM), Amendment of Service and Eligibility Rules for FM Broadcast Translator Stations, MB Docket No. 07-172, FCC 07-144. The NPRM proposes rules that will permit AM radio stations to use FM translator stations under certain circumstances. FCC Form 303-S will be used in applying for renewal of license of such commercial or noncommercial FM translator stations. The Commission also proposes to revise the FCC Form 303-S to reflect the revised changes in the rules applicable to FM translator stations used by AM stations to rebroadcast their AM signals. FCC Form 303-S is used in applying for renewal of license for a commercial or noncommercial AM, FM or TV broadcast station and FM translator, TV translator or Low Power TV, and Low Power FM broadcast stations. It can also be used in seeking the joint renewal of licenses for an FM or TV translator station and its co-owned primary FM, AM, TV, or LPTV station. 
        
          OMB Control Number: 3060-0250. 
        
          Title: Sections 73.1207, 74.784, and 74.1284, Rebroadcasts. 
        
          Form Number: Not applicable. 
        
          Type of Review: Revision of a currently approved collection. 
        
          Respondents: Business or other for profit entities; Not for profit institutions; State, local or tribal government. 
        
          Number of Respondents: 6,462. 
        
          Estimated Time per Response: 0.50 hours. 
        
          Frequency of Response: Recordkeeping requirement; On occasion reporting requirement; semi-annual reporting requirement; Third party disclosure requirement. 
        
          Total Annual Burden: 5,506 hours. 
        
          Total Annual Costs: None. 
        
          Nature of Response: Required to obtain or retain benefits. 
        
          Nature and Extent of Confidentiality: There is no need for confidentiality with this information collection. 
        
          Privacy Act Impact Assessment: No impact(s). 
        
          Needs and Uses: On August 15, 2007, the Commission adopted a Notice of Proposed Rulemaking (NPRM), Amendment of Service and Eligibility Rules for FM Broadcast Translator Stations, MB Docket No. 07-172, FCC 07-144. The NPRM proposes rule changes that would allow AM stations to use FM translator stations to rebroadcast the AM signal. The NPRM is only proposing to amend 47 CFR 74.1284 from this information collection. 
        47 CFR 74.1284 requires that the licensee of an FM translator station obtain prior consent to rebroadcast programs of any broadcast station or other FM translator. The licensee of the FM translator station must notify the Commission of the call letters of each station rebroadcast and must certify that written consent has been received from the licensee of that station. 
        
          OMB Control Number: 3060-0404. 
        
          Title: Application for an FM Translator or FM Booster Station License. 
        
          Form Number: FCC Form 350. 
        
          Type of Review: Revision of a currently approved collection. 
        
          Respondents: Business or other for profit entities; not for profit institutions; State, local or tribal government. 
        
          Number of Respondents: 450. 
        
          Estimated Time per Response: 1 hour. 
        
          Frequency of Response: On occasion reporting requirement. 
        
          Total Annual Burden: 450 hours. 
        
          Total Annual Costs: 56,250. 
        
          Nature of Response: Required to obtain or retain benefits. 
        
          Nature and Extent of Confidentiality: There is no need for confidentiality with this information collection. 
        
          Privacy Act Impact Assessment: No impact(s). 
        
          Needs and Uses: On August 15, 2007, the Commission adopted a Notice of Proposed Rulemaking, Amendment of Service and Eligibility Rules for FM Broadcast Translator Stations, MB Docket No. 07-172, FCC 07-144. The Commission proposes rule changes that would allow AM stations to use FM translator stations to rebroadcast the AM signal. The FCC Form 350 will not be revised. The Commission has concluded that revisions to the FCC Form 350 were not needed because FCC Form 350 only confirms that the FM translator station has been built to technical terms specified in the outstanding construction permit. FCC Form 350 does not require the FM translator station to specify the primary station that it will rebroadcast. Licensees and permittees of FM Translator or FM Booster stations are required to file FCC Form 350 to obtain a new or modified station license. 

        Please send your PRA comments to Nicholas A. Fraser, Office of Management and Budget, via Internet at Nicholas_A._Fraser@omb.eop.gov or via fax at (202) 395-5167 and to Cathy Williams, Federal Communications Commission, Room 1-C823, 445 12th Street, SW., Washington, DC or via Internet at Cathy.Williams@fcc.gov. To view a copy of this information collection request (ICR) submitted to OMB: (1) Go to the Web page http://www.reginfo.gov/public/do/PRAMain, (2) look for the section of the Web page called “Currently Under Review,” (3) click on the downward-pointing arrow in the “Select Agency” box below the “Currently Under Review” heading, (4) select “Federal Communications Commission” from the list of agencies presented in the “Select Agency” box, (5) click the “Submit” button to the right of the “Select Agency” box, (6) when the list of FCC ICRs currently under review appears, look for the title of this ICR (or its OMB control number, if there is one) and then click on the ICR Reference Number to view detailed information about this ICR.” 
        For additional information or copies of the information collection(s), contact Cathy Williams at (202) 418-2918. 
        Initial Regulatory Flexibility Act Analysis 

        As required by the Regulatory Flexibility Act of 1980 (RFA), the Commission has prepared an Initial Regulatory Flexibility Analysis (“IRFA”), set forth in an Appendix to the Notice, concerning the possible significant economic impact on small entities by the policies and rules proposed in the Notice. Written public comments are requested on the IRFA. These comments must be filed in accordance with the same filing procedures and deadlines for comments and reply comments in response to the Notice, and should have a distinct heading designating them as responses to the IRFA. The Commission will send a copy of the Notice, including the IRFA, to the Chief Counsel for Advocacy of the Small Business Administration (SBA). 5 U.S.C. 603(a). In addition, the Notice and IRFA (or summaries thereof) are here published in the Federal Register. 
        A. Need for, and Objective of, the Proposed Rules 
        The Notice proposes rules that will permit AM station licensees to use FM translator stations as a fill-in service within the service area of their daytime operating contour, to overcome nighttime coverage losses and daytime interference-related losses. The record in the proceeding demonstrates significant daytime and nighttime service problems in the AM band. 
        B. Legal Basis 

        The authority for the action proposed in the Notice is contained in 47 U.S.C. 151, 154(i) and (j), 301, 302, 303, 307, 308, 309, 319, and 324.
        
        C. Description and Estimate of the Number of Small Entities To Which the Proposed Rules Will Apply 
        The RFA directs agencies to provide a description of and, where feasible, an estimate of the number of small entities that will be affected by the proposed rules, if adopted. 5 U.S.C. 603(b)(3). The SBA defines a radio broadcast station that has no more than $6.5 million in annual receipts as a small business. 13 CFR 121.201, NAICS Code 515112. Business concerns included in this industry are those primarily engaged in broadcasting aural programs by radio to the public. See NAICS Code 515112. According to Commission staff review of the BIA Publications, Inc. Master Access Radio Analyzer Database on July 10, 2007, about 10,520 of 11,055 commercial radio stations (or about 95 percent) have revenues of $6.5 million or less and thus qualify as small entities under the SBA definition. 
        We note, however, that, in assessing whether a business concern qualifies as small under the above definition, business (control) affiliations must be included. Our estimate, therefore, may overstate the number of small entities that might be affected by our action, because the revenue figure on which it is based does not include or aggregate revenues from affiliated companies. In addition, an element of the definition of “small business” is that the entity not be dominant in its field of operation. We are unable at this time to define or quantify the criteria that would establish whether a specific radio station is dominant in its field of operation. Accordingly, the estimate of small businesses to which the proposed rules may apply do not exclude any radio station from the definition of a small business on this basis and therefore may be over-inclusive to that extent. Also, an additional element of the definition of “small business” is that the entity must be independently owned and operated. We note that it is difficult at times to assess these criteria in the context of media entities and our estimates of small businesses to which they apply may be over-inclusive to this extent. 
        The proposed rules and policies could affect licensees of FM translator and booster stations and low power FM (“LPFM”) stations, as well as to potential licensees in these radio services. The same SBA definition that applies to radio broadcast licensees would apply to these stations. As of December 31, 2006, there were approximately 4131 licensed FM translator and booster stations and 771 licensed LPFM stations. Given the nature of these services, we will presume that all of these licensees qualify as small entities under the SBA definition. Representatives of LPFM broadcasters have commented that the proposed expansion of eligibility for, and service by, FM translators may have a detrimental effect on the development of the LPFM service by limiting the availability of frequencies remaining for LPFM service. We seek comments on the impact the proposed rule changes would have on LPFM and other stations, as well as on parties seeking to obtain authorizations to operate such stations. 
        D. Description of Projected Reporting, Recordkeeping, and Other Compliance Requirements 
        The Notice proposes rules that will permit AM station licensees to use FM translator stations as a fill-in service within the service area of their daytime operating contour, to overcome nighttime coverage losses and daytime interference-related losses. Use of an FM translator is at the option of the broadcast licensee. The Notice would not impose any mandatory reporting, recordkeeping and other compliance requirements, unless the licensee chooses to use an FM translator as a fill-in service. The proposed rule changes that will directly affect reporting, recordkeeping and other compliance requirements are described in an Appendix to the Notice. The Notice provides for no changes in the current application filing and processing procedures for FM translator stations, except that FCC Forms 303-S, 345, and 350 (including related instructions) will be modified to reflect the revised purpose and eligibility changes in the rules applicable to FM translator stations. We invite small business entities to comment in response to the Notice. 
        E. Steps Taken To Minimize Significant Impact on Small Entities, and Significant Alternatives Considered 
        The use of FM translator stations by AM radio stations is not mandatory. Therefore, with respect to the issue of the impact of the proposed rules on smaller entities, we believe small business broadcasters would benefit from the opportunities offered by the proposed rule changes. The Notice seeks comment on alternative eligibility standards and implementation rules that could particularly benefit small business broadcasters such as stand-alone AM stations and/or daytime-only AM stations. We invite small business entities to comment on the impact of the proposed rule changes, including the alternatives discussed in the Notice, on small business broadcasters, including FM and LPFM stations. 
        F. Federal Rules That May Duplicate, Overlap, or Conflict With the Proposed Rules 
        None. 
        Ex Parte Restrictions 
        This proceeding has been designated “permit but disclose” for purposes of the Commission's ex parte rules, 47 CFR 1.1200-1.1216. Ex parte presentations will be governed by the procedures set forth in 47 CFR 1.1206 applicable to non-restricted proceedings. 
        Filing Requirements 
        
          Comments and Replies. Pursuant to sections 1.415 and 1.419 of the Commission's rules, interested parties may file comments and reply comments on or before the dates indicated on the first page of this document. Comments may be filed using: (1) The Commission's Electronic Comment Filing System (ECFS), (2) the Federal Government's eRulemaking Portal, or (3) by filing paper copies. 
        • Electronic Filers: Comments may be filed electronically using the Internet by accessing ECFS: http://www.fcc.gov/cgb/ecfs/ or the Federal eRulemaking Portal: http://www.regulations.gov. Filers should follow the instructions provided on the Web site for submitting comments. 

        • For ECFS filers, if multiple docket or rulemaking numbers appear in the caption of this proceeding, filers must transmit one electronic copy of the comments for each docket or rulemaking number referenced in the caption. In completing the transmittal screen, filers should include their full name, U.S. Postal Service mailing address, and the applicable docket or rulemaking number. Parties may also submit an electronic comment by Internet e-mail. To get filing instructions, filers should send an e-mail to ecfs@fcc.gov, and include the following words in the body of the message, “get form.” A sample form and directions will be sent in response. 
        • Paper Filers: Parties who choose to file by paper must file an original and four copies of each filing. If more than one docket or rulemaking number appears in the caption of this proceeding, filers must submit two additional copies for each additional docket or rulemaking number. 

        Filings can be sent by hand or messenger delivery, by commercial overnight courier, or by first-class or overnight U.S. Postal Service mail (although we continue to experience delays in receiving U.S. Postal Service mail). All filings must be addressed to the Commission's Secretary, Office of the Secretary, Federal Communications Commission. 

        • The Commission's contractor will receive hand-delivered or messenger-delivered paper filings for the Commission's Secretary at 236 Massachusetts Avenue, NE., Suite 110, Washington, DC 20002. The filing hours at this location are 8 a.m. to 7 p.m. All hand deliveries must be held together with rubber bands or fasteners. Any envelopes must be disposed of before entering the building. 
        • Commercial overnight mail (other than U.S. Postal Service Express Mail and Priority Mail) must be sent to 9300 East Hampton Drive, Capitol Heights, MD 20743. 
        • U.S. Postal Service first-class, Express, and Priority mail must be addressed to 445 12th Street, SW., Washington DC 20554. 
        
          Availability of Documents. Comments, reply comments, and ex parte submissions will be available for public inspection during regular business hours in the FCC Reference Center, Federal Communications Commission, 445 12th Street, SW., CY-A257, Washington DC 20554. These documents will also be available via ECFS. Documents will be available electronically in ASCII, Word 97 and/or Adobe Acrobat. 
        
          Accessibility Information. To request materials in accessible formats for people with disabilities (braille, large print, electronic files, audio format), send an e-mail to fcc504@fcc.gov or call the FCC's Consumer & Governmental Affairs Bureau at 202-418-0530 (voice), 202-418-0432 (TTY). 
        Ordering Clauses 
        
          It is ordered that pursuant to Sections 1, 4(i) and (j), 301, 302, 303, 307, 308, 309, 319, and 324 of the Communications Act of 1934, 47 U.S.C. §§ 151, 154(i) and (j), 301, 302, 303, 307, 308, 309, 319, and 324 that notice is hereby given of the proposals and tentative conclusions described in this Notice of Proposed Rule Making. 
        
          It is further ordered that the Reference Information Center, Consumer Information Bureau, shall send a copy of this Notice of Proposed Rule Making, including the Initial Regulatory Flexibility Analysis, to the Chief Counsel for Advocacy of the Small Business Administration. 
        
          List of Subjects in 47 CFR Part 74 
          Radio, FM Translators.
        
        
          Federal Communications Commission. 
          Marlene H. Dortch, 
          Secretary.
        
        Proposed Rules 
        For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR part 74 as follows: 
        
          PART 74—EXPERIMENTAL RADIO, AUXILIARY, SPECIAL BROADCAST AND OTHER PROGRAM DISTRIBUTIONAL SERVICES 
          1. The authority citation for part 74 continues to read as follows: 
          
            Authority:
            47 U.S.C. 151, 154(i) and (j), 301, 302, 303, 307, 308, 309, 319, and 324. 
            2. Amend § 74.1201 by revising paragraphs (a), (b), (c), (d), (e), and (g), and adding paragraph (j), as follows: 
          
          
            § 74.1201 
            Definitions. 
            (a) FM translator. A station in the broadcasting service operated for the purpose of retransmitting the signals of an AM or FM radio broadcast station or another FM broadcast translator station without significantly altering any characteristics of the incoming signal other than its frequency and amplitude, in order to provide FM broadcast service to the general public. 
            (b) Commercial FM translator. An AM or FM broadcast translator station which rebroadcasts the signals of a commercial FM radio broadcast station. 
            (c) Noncommercial FM translator. An FM broadcast translator station which rebroadcasts the signals of a noncommercial educational AM or FM radio broadcast station. 
            (d) Primary station. The AM or FM radio broadcast station radiating the signals which are retransmitted by an FM broadcast translator station or an FM broadcast booster station. 
            (e) AM or FM radio broadcast station. When used in this subpart L, the term AM broadcast station or AM radio broadcast station or FM broadcast station or FM radio broadcast station refers to commercial and noncommercial educational AM or FM radio broadcast stations as defined in § 2.1 of this chapter, unless the context indicates otherwise. 
            
            (g) Translator coverage contour. The coverage contour for an FM translator providing “fill-in” service is congruent with its parent station: For a fill-in translator for a commercial Class B station it is the predicted 0.5 mV/m field strength contour; for a fill-in translator for a commercial Cass B1 station it is the predicted 0.7 mV/m field strength contour; and for a fill-in translator for all other classes of commercial stations as well as all noncommercial educational stations it is the predicted 1 mV/m field strength contour. A fill-in FM translator's coverage contour must be contained within the primary station's coverage contour. The coverage contour of an FM translator rebroadcasting an AM radio broadcast station must be contained within the lesser of the 2 mV/m daytime contour of the AM station and a 25-mile (40 km) radius centered at the AM transmitter site. The protected contour for an FM translator station is its predicted 1 mV/m contour. 
            
            (j) AM Fill-in area. The area within the lesser of the 2 mV/m daytime contour of the AM radio broadcast station being rebroadcast and a 25-mile (40 km) radius centered at the AM transmitter site. 
            3. Amend § 74.1231 by revising paragraphs (a), (b) and (h), and adding new paragraph (i) to read as follows: 
          
          
            § 74.1231 
            Purpose and permissible service. 
            (a) FM translators provide a means whereby the signals of AM or FM broadcast stations may be retransmitted to areas in which direct reception of such AM or FM broadcast stations is unsatisfactory due to distance or intervening terrain barriers and a means for AM daytime-only stations to continue operating at night. 

            (b) An FM translator may be used for the purpose of retransmitting the signals of a primary AM or FM radio broadcast station or another translator station the signal of which is received directly through space, converted, and suitably amplified, and originating programming to the extent authorized in paragraphs (f), (g), and (h) of this section. However, an FM translator providing fill-in service may use any terrestrial facilities to receive the signal that is being rebroadcast. An FM booster station or a noncommercial educational FM translator station that is operating on a reserved channel (Channels 201-220) and is owned and operated by the licensee of the primary noncommercial educational station it rebroadcasts may use alternative signal delivery means, including, but not limited to, satellite and terrestrial microwave facilities. Provided, however, that an applicant for a noncommercial educational translator operating on a reserved channel (Channel 201-220) and owned and operated by the licensee of the primary noncommercial educational AM or FM station it rebroadcasts complies with either paragraph (b)(1) or (b)(2) of this section: 
            
            (1) The applicant demonstrates that: 
            (i) The transmitter site of the proposed FM translator station is within 80 kilometers of the predicted 1 mV/m contour of the primary station to be rebroadcast; or, 
            (ii) The transmitter site of the proposed FM translator station is more than 160 kilometers from the transmitter site of any authorized full service noncommercial educational FM station; or, 
            (iii) The application is mutually exclusive with an application containing the showing as required by paragraph (b)(2)(i) or (ii) of this section; or, 
            (iv) The application is filed after October 1, 1992. 
            (2) If the transmitter site of the proposed FM translator station is more than 80 kilometers from the predicted 1 mV/m contour of the primary station to be rebroadcast or is within 160 kilometers of the transmitter site of any authorized full service noncommercial educational FM station, the applicant must show that: 
            (i) An alternative frequency can be used at the same site as the proposed FM translator's transmitter location and can provide signal coverage to the same area encompassed by the applicant's proposed 1 mV/m contour; or, 
            (ii) An alternative frequency can be used at a different site and can provide signal coverage to the same area encompassed by the applicant's proposed 1 mV/m contour. 
            
            (h) An FM translator station that rebroadcasts an AM radio broadcast station may originate programming during the hours the AM radio broadcast station is not authorized to operate. 
            (i) FM broadcast booster stations provide a means whereby the licensee of an FM broadcast station may provide service to areas in any region within the primary station's predicted, authorized service contours. An FM broadcast booster station is authorized to retransmit only the signals of its primary station which have been received directly through space and suitably amplified, or received by alternative signal delivery means including, but not limited to, satellite and terrestrial microwave facilities. The FM booster station shall not retransmit the signals of any other station nor make independent transmissions, except that locally generated signals may be used to excite the booster apparatus for the purpose of conducting tests and measurements essential to the proper installation and maintenance of the apparatus.
            
            
              Note 1 to § 74.1231:
              In the case of an FM broadcast station authorized with facilities in excess of those specified by § 73.211 of this chapter, an FM booster station will only be authorized within the protected contour of the class of station being rebroadcast as predicted on the basis of the maximum powers and heights set forth in that section for the applicable class of FM broadcast station concerned.
            
            
              Note 2 to § 74.1231:
              For paragraphs (b) and (i) of this section, auxiliary intercity relay station frequencies may be used to deliver signals to FM translator and booster stations on a secondary basis only. Such use shall not interfere with or otherwise preclude use of these frequencies for transmitting aural programming between the studio and transmitter location of a broadcast station, or between broadcast stations, as provided in § 74.531 (a) and (b) of this part. Prior to filing an application for an auxiliary intercity relay microwave frequency, the applicant shall notify the local frequency coordination committee, or, in the absence of a local frequency coordination committee, any licensees assigned the use of the proposed operating frequency in the intended location or area of operation.
            
            
            4. Amend § 74.1232 by revising paragraphs (c) and (d) to read as follows: 
          
          
            § 74.1232 
            Eligibility and licensing requirements. 
            
            (c) Only one input and one output channel or frequency will be assigned to each FM translator. Additional FM translators may be authorized to provide additional reception. A separate application is required for each FM translator and each application shall be complete in all respects. 
            (d) An FM translator providing service to an AM fill-in area will be authorized only to the permittee or licensee of the AM radio broadcast station being rebroadcast. An authorization for an FM translator whose coverage contour extends beyond the protected contour of the commercial primary station will not be granted to the licensee or permittee of a commercial FM radio broadcast station. Similarly, such authorization will not be granted to any person or entity having any interest whatsoever, or any connection with a primary FM station. Interested and connected parties extend to group owners, corporate parents, shareholders, officers, directors, employees, general and limited partners, family members and business associates. For the purposes of this paragraph, the protected contour of the primary station shall be defined as follows: the predicted 0.5mV/m contour for commercial Class B stations, the predicted 0.7 mV/m contour for commercial Class B1 stations and the predicted 1 mV/m field strength contour for all other FM radio broadcast stations. The contours shall be as predicted in accordance with § 73.313(a) through (d) of this chapter. In the case of an FM radio broadcast station authorized with facilities in excess of those specified by § 73.211 of this chapter, a co-owned commercial FM translator will only be authorized within the protected contour of the class of station being rebroadcast, as predicted on the basis of the maximum powers and heights set forth in that section for the applicable class of FM broadcast station concerned. An FM translator station in operation prior to March 1, 1991, which is owned by a commercial FM (primary) station and whose coverage contour extends beyond the protected contour of the primary station, may continue to be owned by such primary station until March 1, 1994. Thereafter, any such FM translator station must be owned by independent parties. An FM translator station in operation prior to June 1, 1991, which is owned by a commercial FM radio broadcast station and whose coverage contour extends beyond the protected contour of the primary station, may continue to be owned by a commercial FM radio broadcast station until June 1, 1994. Thereafter, any such FM translator station must be owned by independent parties. 
            
            5. Amend § 74.1263 by revising paragraph (b) to read as follows: 
          
          
            § 74.1263 
            Time of operation. 
            
            (b) An FM booster or FM translator station rebroadcasting the signal of an AM or FM primary station shall not be permitted to radiate during extended periods when signals of the primary station are not being retransmitted. Notwithstanding the foregoing, FM translators rebroadcasting daytime-only AM stations may continue to operate during nighttime hours only if the AM station has operated within the last 24 hours. 
            
            6. Amend § 74.1284 by revising paragraphs (b) and (c) to read as follows: 
          
          
            § 74.1284 
            Rebroadcasts. 
            

            (b) The licensee of an FM translator shall not rebroadcast the programs of any AM or FM broadcast station or other FM translator without obtaining prior consent of the primary station whose programs are proposed to be retransmitted. The Commission shall be notified of the call letters of each station rebroadcast and the licensee of the FM translator shall certify that written consent has been received from the licensee of the station whose programs are retransmitted. 
            (c) An FM translator is not authorized to rebroadcast the transmissions of any class of station other than an AM or FM broadcast station or another FM translator. 
            
          
        
      
       [FR Doc. E7-21271 Filed 11-5-07; 8:45 am] 
      BILLING CODE 6712-01-P 
    
  